file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm




                                                               No. 99-609

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             2001 MT 239N



                                                                 C. COX,

                                                       Plaintiff and Appellant,

                                                                      v.

                                  RODNEY E. ARNOLD, CLAUDE BURLINGAME,

                                       ROCKY MOUNTAIN BANK OF PLAINS, a

                                       corporation, and RUSSELL B. ICENOGGLE,

                                                   Defendants and Respondents.


                         APPEAL FROM: District Court of the Twentieth Judicial District,

                                                In and for the County of Sanders,

                                  The Honorable Michael C. Prezeau, Judge presiding.

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                                                 C. Cox, Pro Se, Plains, Montana

                                                           For Respondents:

                               Norman H. Grosfield, Attorney at Law, Helena, Montana

                                                       (for Rodney E. Arnold)

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm (1 of 3)3/23/2007 1:56:59 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm



                            Daniel D. Johns; Crowley, Haughey, Hanson, Toole & Dietrich,

                              Kalispell, Montana (for Rocky Mountain Bank of Plains and

                                                         Russell B. Icenoggle)

                                             Submitted on Briefs: October 25, 2001
                                                 Decided: December 4, 2001

                                                                    Filed:

                                    __________________________________________

                                                                     Clerk

Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 C. Cox appeals from the decision of the Twentieth Judicial District Court, Sanders
County, dismissing his complaint to set aside a sheriff's sale of real property. Cox states
five issues for appeal, but his lack of standing as a real party in interest precludes our
consideration of any of those issues. We dismiss the appeal.

¶3 Cox's complaint filed in the District Court seeks to set aside a sheriff's sale of real
property on grounds that the sale did not comply with statutory procedural requirements.
Title to the real property sold at the sheriff's sale was held by a corporation, 1804, Inc., of
which Cox was a shareholder and President. Cox, who is not an attorney, also filed this
appeal.

¶4 Rule 17(a), M.R.Civ.P., provides that "[e]very action shall be prosecuted in the name of
the real party in interest." In a dispute involving real property, a party vested with legal
title to the property is the real party in interest. Kudloff v. City of Billings (1993), 260
Mont. 371, 374, 860 P.2d 140, 142 (citation omitted).

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm (2 of 3)3/23/2007 1:56:59 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm



¶5 Moreover, when a corporation has a legal claim, the claim cannot be brought by anyone
other than the corporation. Kondelik v. First Fidelity Bank of Glendive (1993), 259 Mont.
446, 453-54, 857 P.2d 687, 692. As a separate legal entity, a corporation cannot appeal on
its own behalf through an agent other than an attorney. Continental Realty, Inc. v. Gerry
(1991), 251 Mont. 150, 152, 822 P.2d 1083, 1085 (citations omitted).

¶6 Under the authority set forth above, 1804, Inc., not Cox, is the real party in interest in
the underlying matter. Finally, even if 1804, Inc., had filed the complaint, Cox, as a non-
attorney, would not be entitled to appeal on the corporation's behalf.

¶7 Therefore, this appeal is dismissed.

                                                      /S/ KARLA M. GRAY

                                                               We concur:

                                               /S/ W. WILLIAM LEAPHART

                                                /S/ TERRY N. TRIEWEILER

                                                    /S/ PATRICIA COTTER

                                                             /S/ JIM RICE




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-609%20Opinion.htm (3 of 3)3/23/2007 1:56:59 PM